Case 9:20-cv-80847-AMC Document 51 Entered on FLSD Docket 01/18/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



   THE GEO GROUP, INC. and
   GEO TRANSPORT, INC.

                                                            CIVIL CASE NO. 9:20-cv-80847-RJS
                          Plaintiffs,
          v.

   NETFLIX, INC.,

                          Defendants.

  __________________________________/

                 PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

         Pursuant to this Court’s January 12, 2021 Order, Plaintiffs, The GEO Group, Inc. and GEO

  Transport, Inc., through undersigned counsel, file this notice of supplemental case law authority

  in support of Plaintiffs’ Opposition to Defendant’s Motion to Dismiss. (Min. Order, [D.E. 50]

  (Jan. 12, 2021); Pls.’ Opp. to Netflix’s Mot. to Dismiss [D.E. 38] (Sept. 18, 2020).) Specifically,

  Plaintiffs direct the Court’s attention to the following cases in which courts have held a plaintiff

  stated a claim for defamation based on allegedly false portrayals in works of fiction:

     •   Muzikowski v. Paramount Pictures Corp., 322 F.3d 918, 925 (7th Cir. 2003) (reversing

         dismissal of defamation per se claim where plaintiff alleged he was defamed by the

         portrayal of a fictional character in the movie Hardball and rejecting defendant’s argument

         “that because Hardball is a work of fiction, it cannot reasonably be interpreted to refer to

         [plaintiff]” because the mere fact that a “story is labeled ‘fiction’ and, therefore, does

         not purport to describe any real person does not mean that it may not be
Case 9:20-cv-80847-AMC Document 51 Entered on FLSD Docket 01/18/2021 Page 2 of 6




             defamatory per se.”)1 (internal citation and quotations omitted);

        •    Geisler v. Petrocelli, 616 F.2d 636, 639–40 (2d Cir.1980) (reversing dismissal and holding

             that plaintiff stated claim for defamation where claim was based on defendant’s, an

             acquaintance of plaintiff from a previous job, publication of a fictional book with a

             character who had the same name and physical description as plaintiff);

        •    Fetler v. Houghton Mifflin Co., 364 F.2d 650, 651 (2d Cir. 1966) (reversing summary

             judgment for the defendants on defamation claim and holding that given the numerous

             specific similarities between the plaintiff and the “fictional” character in a novel, “it is

             difficult to see how a jury could be characterized as unreasonable if it found that [the

             character] could reasonably be understood as a portrayal of plaintiff”);

        •    Greene v. Paramount Pictures Corp., 138 F. Supp. 3d 226, 236 (E.D.N.Y. 2015) (holding

             that plaintiff stated a claim for defamation where plaintiff alleged the movie The Wolf of

             Wall Street defamed him through the portrayal of a fictional character and plaintiff alleged

             sufficient similarities between himself and the film character to withstand defendant’s

             motion to dismiss with respect to the “of and concerning” element of plaintiff’s defamation

             claim);

        •    Davis v. Costa-Gavras, 619 F. Supp. 1372, 1375 (S.D.N.Y. 1985) (holding plaintiff Ray

             Davis stated a claim for defamation where plaintiff alleged he was defamed through the

             portrayal of a fictional character named Ray Tower in the movie Missing and noting that

             where a plaintiff claims to be defamed by a fictional character, “[t]he test is whether

             a reasonable person, viewing the motion picture, would understand the character

             portrayed in the film was, in actual fact, the plaintiff acting as described”);



  1
      Emphases added unless otherwise noted.
Case 9:20-cv-80847-AMC Document 51 Entered on FLSD Docket 01/18/2021 Page 3 of 6




     •   Robinson v. Radio One, Inc., 695 F. Supp. 2d 425, 428-30 (N.D. Tex. 2010) (holding

         plaintiff stated a claim for defamation where plaintiff alleged, he was defamed through

         portrayal of radio show’s allegedly fictional character named “Henry the gay security

         guard” because defendant used plaintiff’s real first name and profession and identified

         plaintiff in “sufficient detail”);

     •   Smith v. Stewart, 291 Ga. App. 86, 95, 660 S.E.2d 822, 830-31 (Ga. Ct. App. 2008)

         (denying summary judgment where allegedly defamatory portions of fictional book could

         “be reasonably understood as describing actual facts about [] plaintiff or actual events in

         which she participated” and noting that “the test for libel is not whether the story is or

         is not characterized as “fiction,” or “humor,” but whether the charged portions, in

         context, could be reasonably understood as describing actual facts about the plaintiff

         or actual events in which she participated”) (internal citations and quotations omitted);

     •   Allied Mktg. Grp., Inc. v. Paramount Pictures Corp., 111 S.W.3d 168, 175 (Tex. App.

         2003) (reversing summary judgment for defendants on plaintiff’s defamation claim and

         holding that television show’s segment about a fictional sweepstakes scam could be

         reasonably understood as “of and concerning” plaintiff where the name of the fictional

         sweepstakes company was identical to plaintiff’s name and defendant used the name in

         connection with the type of business conducted by plaintiff and noting that “an allegedly

         defamatory publication is “of and concerning” a plaintiff—even in cases involving

         fictional works—if persons who knew or knew of the plaintiff could reasonably have

         understood that the fictional character was a portrayal of the plaintiff.”) (internal

         citations and quotations omitted);
Case 9:20-cv-80847-AMC Document 51 Entered on FLSD Docket 01/18/2021 Page 4 of 6




     •   Bryson v. News Am. Publ’ns, Inc., 174 Ill. 2d 77, 101, 672 N.E.2d 1207, 1220 (Ill. 1996)

         (reversing dismissal of defamation per se claim based on allegations that article in

         magazine’s “fiction” section defamed plaintiff by referring to character with plaintiff’s last

         name as a “slut” and “unchaste” and noting that the test for whether statements can be

         reasonably interpreted as stating actual facts “is not whether the story is or is not

         characterized as “fiction,” or “humor,” but whether the charged portions, in context,

         could be reasonably understood as describing actual facts about the plaintiff or actual

         events in which she participated”) (internal citation and quotations omitted);

     •   Bindrim v. Mitchell, 92 Cal. App. 3d 61, 78, 155 Cal. Rptr. 29, 39 (Cal. Ct. App. 1979)

         (upholding jury verdict in favor of Plaintiff’s defamation claim and holding that “the fact

         that the book was labeled as being a novel” does not bar “any claim that the writer or

         publisher could be found to have implied that the characters in the book were factual

         representations not of the fictional characters but of an actual nonfictional person” and

         noting “[o]f course the fictional setting does not insure immunity when a reasonable

         man would understand that the fictional character was a portrayal of the plaintiff.

         Reputations may not be traduced with impunity, whether under literary forms of a

         work of fiction or in jest.”) (internal citations and quotations omitted); and

     •   Batra v. Wolf, No. 0116059/2004, 2008 WL 827906 (N.Y. Sup. Ct. Mar. 14, 2008) (holding

         plaintiff stated a claim for defamation where plaintiff alleged that Law and Order episode

         about a judicial bribery scandal defamed him because it included a character that shared

         his first name, profession and physical characteristics and because plaintiff was the subject

         of media attention surrounding a judicial bribery scandal); and
Case 9:20-cv-80847-AMC Document 51 Entered on FLSD Docket 01/18/2021 Page 5 of 6




     •   Dudee v. Philpot, 2019-Ohio-3939, ¶ 24, 133 N.E.3d 590, 597-98 (Ohio Ct. App. 2019)

         (holding that a genuine issue of fact existed as to whether a fictional character was

         identifiable as the plaintiff for the purposes of his defamation claim and noting that “[i]n

         works of fiction, the test for identification is whether a reasonable person could

         reasonably believe that the article referred to the plaintiff after comparing the

         characteristics of the plaintiff with those of the fictional character.”)




   Dated: January 18, 2021                       Respectfully Submitted,

                                                 /s/ Shannon B. Timmann
                                                 Shannon B. Timmann, Esq. (Fl. Bar. No. 98810)
                                                 Megan L. Meier, Esq. (Pro Hac Vice), Va. Bar
                                                 No. 887220
                                                 CLARE LOCKE LLP
                                                 10 Prince Street
                                                 Alexandria, VA 22314
                                                 Telephone: (202) 628-7400
                                                 Email: megan@clarelocke.com
                                                 Email: shannon@clarelocke.com

                                                 Barry F. Irwin, P.C. (Pro Hac Vice Application
                                                 Forthcoming), Ill. Bar No. 6211213
                                                 Manon L. Burns (Pro Hac Vice Application
                                                 Forthcoming), Ill. Bar No. 632495
                                                 Irwin IP LLC
                                                 222 South Riverside Plaza, Suite 2350
                                                 Chicago, IL 60606
                                                 Phone: 312.667.6080
                                                 Email: birwin@irwinip.com
                                                 Email: mburns@irwinip.com

                                                 Attorneys for Plaintiffs
Case 9:20-cv-80847-AMC Document 51 Entered on FLSD Docket 01/18/2021 Page 6 of 6




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

  by CM/ECF, on January 18, 2021, on all counsel of record.

                                           /s/ Shannon B. Timmann
                                          Shannon B. Timmann
